           Case 2:18-cv-00971-GMN-GWF Document 15 Filed 11/19/18 Page 1 of 2



 1   RICHARD A. HARRIS, ESQ.
     Nevada State Bar No. 505
 2   JOSHUA HARRIS, ESQ.
     Nevada State Bar No. 9580
 3   RICHARD HARRIS LAW FIRM
     801 S FOURTH ST.
 4   LAS VEGAS NV 89101
     Ph: (702) 444-4392
 5   Fax: (702) 444-4455
     Email: josh@richardharrislaw.com
 6    Attorney for Plaintiff
 7
 8
 9                               UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11
12
     JENAIL H. NEWTON,
13                                                       Case No. 2:18-cv-00971- GMN-GWF
            Plaintiff,
14                                                              THIRD STIPULATION AND
                                                                [PROPOSED] ORDER FOR
15                                                              EXTENSION OF TIME TO FILE
                                                                MOTION FOR REMAND
16   vs.
17   COMMISSIONER of Social Security
18          Defendant.
19
            Comes now Plaintiff, by and through her attorney, JOSHUA HARRIS, ESQ., and
20
     requests a THIRTY (30) calendar day extension of time, to file the MOTION FOR
21
     REMAND, up to and including December 19, 2018.
22
            Plaintiff’s current deadline to file the MOTION FOR REMAND is November 19, 2018.
23
24          The Appellate Attorney Writer had multiple briefs due this week, it is a 3 day work week

25   and the Attorney Writer was ill with debilitating migraines over the past weekend.

26          Via email on November 19, 2018 at 10:42 am, opposing counsel expressed no objection

27   to the extension.

28
          Case 2:18-cv-00971-GMN-GWF Document 15 Filed 11/19/18 Page 2 of 2



 1         It is therefore respectfully requested that Plaintiff be granted a THIRTY (30) calendar
 2   day extension of time to file the MOTION FOR REMAND up to and including
 3   December 19, 2018.
 4
 5    DATED this 19th day of November 2018.           DATED this 19th day of November 2018.
 6    /s/ Joshua Harris                               /s/ Tina Naicker
 7    JOSHUA HARRIS, ESQ.                             DAYLE ELIESON
      Nevada State Bar No. 9580                       United States Attorney
 8    Richard Harris Law Firm                         District of Nevada
      801 S Fourth St.                                TINA NAICKER, CSBN 252766
 9    Las Vegas NV 89101                              Special Assistant United States Attorney
      Ph: (702) 444-4392                              160 Spear Street, Suite 800
10    Fax: (702) 444-4455                             San Francisco, California 94105
      Email: josh@richardharrislaw.com                Telephone: (415) 268-5611
11    Attorney for Plaintiff                          Facsimile: (415) 744-0134
                                                      E-Mail: Tina.Naicker@SSA.gov
12
13
14
15
                                                        IT IS SO ORDERED.
16
17
                                                        _______________________________
18                                                      United States Magistrate Judge
19                                                      DATED: 11-20-2018
20
21
22
23
24
25
26
27
28
